Citation Nr: 1619527	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial extra-schedular rating in excess of 20 percent for the service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel








INTRODUCTION

The Veteran had active service from June 1972 to June 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That rating decision granted service connection for a lumbar spine disability, and awarded an initial rating of 20 percent, effective October 30, 2003.

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, in November 2014 he withdrew that request.  See 38 C.F.R. § 20.704(e) (2015).

The Veteran was contacted in August 2015 to provide clarification as to his desired representative.  In September 2015 correspondence, the Veteran stated that he wished to represent himself.

In a November 2015 decision, the Board denied the Veteran's claim for entitlement to an initial schedular disability rating in excess of 20 percent for the service-connected lumbar spine disability and remanded the issues of entitlement to an initial extra-schedular rating in excess of 20 percent for the service-connected lumbar spine disability and entitlement to a TDIU.

Following issuance of the most recent supplemental statement of the case for the matters on appeal, and prior to transfer of the record to the Board, additional evidence was associated with the record.  The additional evidence, which consists of treatment records from the VA Medical Center in El Paso, Texas, is either duplicative of evidence already considered by the RO or is not relevant to the issues on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).

The issues of entitlement to service connection for diabetes mellitus, type 2; entitlement to service connection for heart disease; entitlement to service connection for hearing loss; entitlement to service connection for an eye condition; entitlement to service connection for high blood pressure; and entitlement to service connection for a dental condition have been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in January 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, so as to warrant referral for consideration of an extra-schedular rating.

2.  The evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for the service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter issued in July 2012 provided the Veteran adequate notice as to the factors pertinent to establishing entitlement to a TDIU.

The Veteran's appeal for an extra-schedular rating for the service-connected lumbar spine disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in June 2012.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher rating for the disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in August 2010, February 2014, January 2015, and January 2016 that provide the medical information necessary to address the criteria for assigning an extra-schedular rating in this case and for determining whether entitlement to a TDIU is warranted.  Therefore, the Board finds those examinations to be adequate for decision-making purposes.  See  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not alleged that his service-connected lumbar spine disability has increased in severity since the January 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends that a higher disability is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA's Compliance with Board Remand

As noted in the Introduction, the Board remanded these matters in November 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the November 2015 Board remand directed the AOJ to schedule the Veteran for a VA examination to determine the effects the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation, and then readjudicate the claims and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2015 Board remand, the AOJ provided a VA examination in January 2016 that was responsive to and consistent with the remand directives, and then readjudicated the claims in a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Legal Criteria

The Veteran seeks an initial extra-schedular rating for the service-connected lumbar spine disability.  The disability has been rated as 20 percent disabling since October 30, 2003, the date of receipt of his petition to reopen the claim for service connection for the disability.  The applicable rating period is from October 30, 2003, the effective date for the award of service connection for the service-connected lumbar spine disability, through the present.  See 38 C.F.R. § 3.400(q)(2).

Ratings are based, as far as practicable, upon the average impairments of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  The Veteran's service-connected lumbar spine disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  Diagnostic Code 5237 dictates that such disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for assignment of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In addition, a TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In determining whether a TDIU is warranted, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Summary of the Relevant Evidence

The SSA records include a Form SSA-831-U5, Disability Determination Transmittal, dated in January 1991 that shows the Veteran was found disabled as of January 1, 1988, based on a primary diagnosis of major depression and a secondary diagnosis of L5-S1 disc protrusion.

The VA treatment records dating from October 30, 2003, through the present show that the Veteran has consistently reported lower back pain.  He has been prescribed medications, to include morphine, for the lower back pain.  They further show that the Veteran has reported difficulty walking due to the lower back pain, and that he uses a cane to ambulate.  When noted in the VA treatment records, his mental status is described as alert and oriented, calm, cooperative, and coherent.

At the August 2010 VA examination, the Veteran described back pain that had progressively worsened since an in-service accident.  He reported that he takes morphine for the pain, and has had a fair response to treatment.  The Veteran stated that he did not have a history of urinary or fecal symptoms, numbness, or leg or foot weakness.  He described fatigue, decreased motion, stiffness, and spasm.  It was noted that the Veteran used a cane to walk and stated that he was unable to walk more than a few yards.  Examination revealed no spasm, guarding, tenderness, atrophy, weakness, or pain with motion in the thoracolumbar spine.  Range-of-motion testing revealed flexion to 35 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation in motion following repetitive-use testing.  The Veteran's reflexes were normal.  X-Rays revealed minimal degenerative spondylosis and arthritic change with bilateral sclerosis.  The VA examiner provided a diagnosis of mild bulging disc at the L5-S1 vertebrae.  In addition, the examiner opined that the lumbar spine disability would affect the Veteran's occupational activities in that he had decreased mobility, problems lifting and carrying, and pain.  The examiner also noted that the Veteran's activities were slowed down due to his lumbar spine.

At the February 2014 VA examination, the Veteran indicated that he is able to tend to his own self-care, as well as complete activities of daily living independently.  He drove to the examination in his own car.  He reported imbalance affecting his ambulation occasionally.  He estimated he could walk without assistance greater than one-half mile but less than one mile, and indicated that he uses a cane.  The examiner noted that the Veteran was slumped with weight bearing, and took short, careful steps with the help of a cane.  The Veteran knew the amount of his VA benefits and his monthly bills.  The examiner opined that he can prudently handle money, pay bills, and make other payments.  The examiner further opined that the Veteran is not homebound, not bedridden, and can handle his own financial affairs.

At the January 2015 VA examination, the Veteran reported daily pain in the lumbar spine with flare-ups and intermittent pain to the left leg.  The Veteran stated that he used morphine tablets up to four times a day.  He estimated that he could walk about half a block and stand for about 30 minutes.  He reported that he drives himself and can perform activities of daily living, including food shopping.  Range-of-motion testing revealed forward flexion to 70 degrees.  Pain was noted on examination during flexion and extension.  The Veteran had no additional loss of function or range of motion following repetitive-use testing.  The Veteran did not demonstrate guarding or muscle spasm.  He had normal muscle strength; however, he had hypoactive reflexes.  The examiner noted that the Veteran did not have signs or symptoms of radiculopathy and that he had no other neurologic abnormalities or findings related to the spine.  The Veteran also did not have ankylosis of the spine.  The examiner opined that the lumbar spine disability reduced the Veteran's ability to stand and walk.  She further opined, "He could engage in sedentary employment tasks but his level of pain medication can cause mental cloudiness (morphine) precluding gainful employment."

Given the January 2015 VA examiner's opinion that the Veteran's pain medication can cause metal cloudiness and, thus, preclude gainful employment, the Board remanded the case in November 2015 for an addendum opinion to determine whether the Veteran actually has mental cloudiness that is medically attributable to the pain medications and, if so, whether the Veteran is able to secure or follow a substantially gainful occupation in spite of such symptoms.  The January 2016 VA examination report, which was signed by the same examiner who signed the January 2015 VA examination, reflects that the Veteran was provided another in-person examination.  At the examination, the Veteran again reported back pain, for which he takes morphine.  He indicated that he has difficulty getting around due to the lumbar spine disability.  On examination, the Veteran had limited range of motion of the lumbar spine, with forward flexion to 70 degrees.  He had full strength, normal reflexes, and normal sensory examination.  He had severe constant and intermittent pain, as well as moderate paresthesia/dysesthesias and numbness in the bilateral lower extremities.  The examiner indicated that the Veteran has intervertebral disc syndrome (IVDS), which required bed rest of at least one week but less than two weeks in the previous 12 months.  The examiner opined that the Veteran's lumbar spine disability produces pain that affects his ability to work.  As to the previously mentioned mental cloudiness that may result from use of morphine, the examiner stated, "The Veteran is alert and oriented to time, place and person.  His affect is normal.  He is not 'clouded' or have alterations in mentations.  He states he drove his car to the VA today.  He can feed himself, he can do house work.  He can go to the grocery store, he can use a debit card and understands about using money to pay bills.  He can do some yard work.  He can handle his mail."

The January 2016 VA examiner further opined in a separate statement, "On the exam today 1/14/2016, the Veteran was not 'clouded in his mentation' he was alert and oriented to time, place, and person.  His affect was normal.  He stated that he drove himself to the VA today.  He is able to feed himself.  He is able to do some house work.  He is able to do some yard work.  He is able to go to the grocery store.  He is able to use a debit card and understands how to use money to pay bills.  He is able to do his mail.  This was also stated in a C & P exam of aid and attendance of 2/27/2014.  So, because of the exam today, 1/14/2016 and the C & P exam of 2/27/2014, this examiner can NOT agree with the assessment of the C & P exam of 1/25/2016 that the Veteran is mentally clouded by his morphine medication and that it precludes gainful employment.  On the occasion of the C & P exam of 2/27/2014 and today 1/14/2016 he was using his morphine medication and there is no indication of mental cloudiness.  He was able to drive a car on both occasions and had no problems.  So, I cannot say that the morphine medication precludes his gainful employment."

Analysis - Extra-Schedular Rating

Having carefully considered the Veteran's claim in light of the regulations governing extra-schedular considerations, the Board finds that the first prong of Thun is not met, and therefore referral for consideration of an extra-schedular rating is not warranted.  Initially, the Board acknowledges the January 2015 VA examiner's opinion that morphine can cause mental cloudiness.  However, in January 2016, the same VA examiner found that, based on the evidence of record and the January 2016 in-person examination of the Veteran, the Veteran does not in fact have mental cloudiness.  The examiner's opinions are supported by adequate rationale, and are consistent with the record, which is absent for any indication that the Veteran experienced altered mental status at any time during the relevant rating period.  As noted above, when mentioned in the VA treatment records, the Veteran's mental status is described as alert and oriented, calm, cooperative, and coherent.  He was able to interact with health care providers and examiners at all times.  As noted by the January 2016 VA examiner, he was able to drive himself, tend to his activities of daily living, and handle his own financial affairs.  As such, the Board affords great weight to the January 2016 VA examiner's opinions, and finds that the Veteran did not experience mental cloudiness or any other type of altered mental status at any time during the rating period as a result of his use of morphine to treat the service-connected lumbar spine disability.  See Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Accordingly, such manifestations are not for consideration in determining whether the Veteran is entitled to referral for extra-schedular consideration.

The Veteran has reported that his service-connected lumbar spine disability causes pain and difficulty standing, walking, sitting, lifting, and carrying.  However, such difficulties are contemplated by the schedular ratings, which are meant to reflect the average impairments of earning capacity caused by a disability.  See 38 U.S.C.A. § 1155 (West 2014).  The relevant schedular rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  The Board acknowledges that the Veteran also exhibited painful range of motion on examination.  However, these symptoms are for consideration in determining functional loss as it pertains to a schedular rating.  See 38 C.F.R. §§ 4.40, 4.45, and 4.50; See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, these symptoms are not for consideration here where the issue before the Board is of entitlement to an extra-schedular rating.  The Board further acknowledges that the January 2016 VA examiner noted that the Veteran has IVDS which required bed rest of at least one week but less than two weeks in the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, directs that IVDS be rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in a higher rating.  In this case, the Veteran's 20 percent rating under the General Rating Formula is higher than the 10 percent rating that would be awarded under the Formula for Rating IVDS Based on Incapacitating Episodes.  Finally, the Board acknowledges that the Veteran demonstrated radiculopathy of the bilateral lower extremities at the January 2016 VA examination.  A January 2016 rating decision granted service connection for that disability, and awarded an initial rating of 10 percent for each extremity.  Therefore, those manifestations are contemplated by the Veteran's schedular ratings, and they are not for consideration in determining whether the Veteran is entitled to referral for extra-schedular consideration.

The Board notes that even if the first prong of Thun were met in this case, the second prong of Thun is not met.  Specifically, the record is absent for any evidence that, due to his service-connected lumbar spine disability, the Veteran has required surgical intervention, emergency care, admission on an inpatient basis, or any other course of treatment beyond conservative measures.  Although the Veteran did report difficulties with standing, walking, and lifting, and such difficulties would impair his ability to work, the record is absent for evidence that the service-connected lumbar spine disability has markedly interfered with the Veteran's ability to work.  Of note, the January 2015 VA examiner opined that the Veteran would be able to perform sedentary work.  Therefore, the Veteran's service-connected lumbar spine disability does not have attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.

The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected lumbar spine disability have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular rating for the service-connected lumbar spine disability is adequate, and that referral for an extra-schedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Analysis - TDIU

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Since October 30, 2003, the date his petition to reopen the claim for service connection for a lumbar spine disability was received, the Veteran has been service-connected for a lumbar spine disability, rated as 20 percent disabling.  Since January 14, 2016, the Veteran has been service-connected for sciatic radiculopathy, left lower extremity, rated as 10 percent disabling; and for sciatic radiculopathy, right lower extremity, rated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities was 20 percent prior to January 14, 2016, and 40 percent therefrom.  Accordingly, the schedular percentage requirements for a TDIU were not met at any time during the appeal period.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

As summarized above, the evidence of record reflects that the Veteran's service-connected lumbar spine disability limits his ability to stand, walk, lift, and carry.  The January 2015 VA examiner opined that the Veteran would be able to perform sedentary work despite his service-connected lumbar spine disability.  The January 2016 VA examination revealed sciatic radiculopathy of the bilateral lower extremities, which would also limit the Veteran's use of his lower extremities.  On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in June 2015, the Veteran indicated that he has a G.E.D., that he worked as a custodian from 1974 to 1976 and as a maintenance worker from 1978 to 1984, and that he last worked fulltime in May 1984 when he stopped working due to a herniated L5 disc and diabetes.

After thorough consideration of the evidence of record, the Board concludes that the probative medical evidence of record shows it is not at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.  Rather, it shows that he would be able to secure and follow a substantially gainful occupation at the sedentary exertional level.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  The record shows that the Veteran is unable to stand, walk, and perform other exertional tasks for prolonged periods of time due to his service-connected disability.  Nevertheless, the medical evidence of record does not show that the Veteran is unemployable by reason of his service-connected disabilities.  Specifically, the January 2015 VA examiner opined that the Veteran's service-connected lumbar spine disability limit him to sedentary work.  The Board affords great weight to the examiner's opinion in this regard, as it is based on an in-person examination of the Veteran and the examiner's expertise as a medical professional, and because it is consistent with the other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  The VA examinations of record show that the Veteran was able to walk for short distances with the aid of a cane.  He had full motor strength in all testing at the VA examinations.  He was able to drive and manage his own affairs, including making and keeping appointments with his VA health care providers.  The evidence does not show that the service-connected disabilities affect the functioning of his upper extremities, sight, or hearing.

Accordingly, the record shows that the Veteran is limited to sedentary work by his service-connected lumbar spine disability and sciatic radiculopathy of the bilateral lower extremities.  However, his ability to perform sedentary work is not additionally limited by any of his service-connected disabilities.  For example, the Veteran does not have any service-connected disabilities that have been shown to limit his ability to sit, use his upper extremities, see, or concentrate.  The Board concludes that, as the Veteran is able to perform essentially a full range of sedentary work, he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. §§ 4.16.  As noted above, the Veteran has indicated that he has a high school equivalent education with no additional training.  The Board finds that the Veteran's high school equivalent education is not inconsistent with an ability to perform sedentary work of an unskilled or semi-skilled nature, such as inspection, assembly, or clerical work.  The Veteran has past work experience as a custodian and a maintenance worker.  The Board finds that, although the Veteran may no longer be able to perform his past work and has not worked in many years, his work history would not prevent him from transitioning to a sedentary occupation, or from securing or following a sedentary occupation.

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertion that he has difficulty standing and walking for long periods of time is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is not unable to secure or follow a substantially gainful sedentary occupation.

However, the Board does not find the Veteran credible in his assertion that he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities as such contentions are inconsistent with the objective medical evidence of record, as detailed above, and with the Veteran's own statements.  Specifically, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to sedentary occupations, and do not show that he would be unable to secure or follow a substantially gainful sedentary occupation due solely to his service-connected disabilities.  Additionally, on the June 2015 VA Form 21-8940, the Veteran stated that he stopped working not only due to the service-connected lumbar spine disability, but also due to nonservice-connected diabetes.

The Board also acknowledges that the Veteran was found disabled for SSA disability purposes.  However, the SSA records reflect that that determination was made with consideration to nonservice-connected disabilities, to include major depression.  Furthermore, that determination was made based on SSA's statutes and regulations, and not based on VA's statutes and regulations.  Moreover, the SSA records predate the relevant appeal period.  The SSA records therefore are not probative in determining whether the Veteran has been unable to secure or follow a substantially gainful occupation since October 30, 2003.

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to sedentary work by his service-connected disabilities.  He has a high school equivalent education and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful sedentary employment of an unskilled or semi-skilled nature.  Therefore, the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Entitlement to an initial extra-schedular rating in excess of 20 percent for the service-connected lumbar spine disability is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


